Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-23 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches an electronic device comprising:
a display panel comprising:
a base substrate comprising a front surface and a rear surface opposed to the front surface; and 
a plurality of pixels on the front surface of the base substrate configured to display an image;
a cover panel on the rear surface of the display panel and having an opening part;
a fingerprint sensor accommodated in the opening part; and
an adhesive member in the opening part and between the fingerprint sensor and the display panel,
wherein the opening part comprises a side surface having a step with the fingerprint sensor spaced apart from and coplanar with the side surface having the step, and
wherein the fingerprint sensor faces the side surface having the step in a cross sectional view.  
Claim 17 is allowed since none of the prior art, alone or in combination, teaches an electronic device comprising:
a display panel comprising:
a front surface comprising a display area configured to display an image and a peripheral area adjacent to the display area; and a rear surface opposed to the front surface;
a first sheet on the rear surface of the display panel and having a first opening part overlapping the display area;
a second sheet below the first sheet and having a second opening part overlapping the first opening part:
a fingerprint sensor on the rear surface of the display panel and accommodated in the second opening part with the fingerprint sensor spaced apart from the second sheet in the second opening part; and
an adhesive member between the fingerprint sensor and the display panel and in the first opening part,
wherein the adhesive member has a planar size less than that of the fingerprint sensor, and
wherein each of planar sizes of the first opening and the second opening is larger than that of the fingerprint sensor.   
Claims 2-16 and 18-23 are allowed for being dependent upon aforementioned independent claims 1 and 17, respectively.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624